Citation Nr: 0212083	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic bronchitis with 
recurrent pneumonia.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision rendered by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which entitlement to service 
connection for chronic bronchitis with recurrent pneumonia 
and entitlement to secondary service connection for cancer of 
the larynx was denied.

At a November 2000 hearing, the veteran withdrew the issue of 
entitlement to secondary service connection for cancer of the 
larynx from appeal.  Therefore, this issue is no longer 
before the Board for adjudication.  

The record contains an appointment of an attorney as the 
veteran's representative, dated in November 2000. In a letter 
dated in March 2002, the veteran advised VA that he had 
discharged his lawyer.  He represented himself at the hearing 
before the undersigned Member of the Board in May 2002.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  Chronic bronchitis with recurrent pneumonia of 
unspecified etiology is first shown after the veteran's 
separation from service, and is not shown to be related to 
that service.

3.  The veteran's chronic bronchitis with recurrent pneumonia 
did not pre-exist his military service. 



CONCLUSION OF LAW

Residuals of chronic bronchitis with recurrent pneumonia were 
not incurred in or aggravated by wartime service, nor may any 
such disability be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2001).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service, 
although this presumption of soundness may be rebutted by 
clear and unmistakable evidence that the condition manifested 
in service existed before service.  38 U.S.C.A. § 1111 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.304 (2001).  A preservice 
condition will be considered to have been aggravated by 
service when there is an increase in disability during 
service, unless the increase in disability is due to the 
natural progress of the condition; there is a presumption of 
aggravation (which may be rebutted by clear and unmistakable 
evidence) if the disability increased in severity during 
service, but such does not apply when there was no such 
increase.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.306 (2001).

The veteran contends that he currently suffers from chronic 
bronchitis with recurrent pneumonia, and that service 
connection for his disability is appropriate.  After a review 
of the evidence, the Board finds that his contentions are not 
supported by the record, and that his claim for service 
connection for chronic bronchitis with recurrent pneumonia 
must fail.

I. Service Connection for Chronic Bronchitis with Recurrent 
Pneumonia

The veteran's service medical records do not reflect a 
diagnosis of chronic bronchitis or recurrent pneumonia.  On 
his March 1968 enlistment examination report, the veteran 
marked in his patient history that he suffered from chronic 
or frequent colds, shortness of breath, and pain/pressure in 
chest.  In August 1968, the veteran was hospitalized due to 
symptoms of fever, pain in his chest, cough, inflamed throat, 
tiredness, and weakness.  In October 1968, the veteran stated 
that he had been hospitalized in the last five years for 
pneumonia.     

A January 1999 VA examination report stated that the veteran 
had no active lung disease.  In a VA examination report from 
February 1999 the examiner listed a diagnosis of squamous 
cell carcinoma of the larynx and chronic bronchitis with 
recurrent pneumonia.  However, the examiner stated that these 
disabilities were not related and also noted that the veteran 
continued to smoke cigarettes despite that fact that he is 
having recurrent episodes of bronchial infections.   

In a May 1999 statement, Dr. Bozeman stated that the veteran 
had been a patient for 20 years and diagnosed the veteran 
with chronic obstructive pulmonary disease (COPD).  The 
veteran also submitted July 1999 treatment records from the 
Northeast Arkansas Clinic, which noted that veteran suffered 
from mild COPD with chronic bronchitis, chronic sinusitis and 
a history of laryngeal cancer.  Finally, the veteran 
submitted a statement in March 2001 from a fellow serviceman 
who stated that the veteran had suffered respiratory problems 
during service, which had affected his performance in 
training.   

The record does not show that the veteran's current 
respiratory disability is related to his symptoms during 
service.  The veteran's service medical records are void of 
any reference to chronic bronchitis with recurrent pneumonia.  
No competent medical evidence provides a link between the 
veteran's symptoms of pain in chest, fever, cough, and 
inflamed throat while in service with his current disability 
of chronic bronchitis with recurrent pneumonia.  
Consequently, the veteran's claim of service connection for 
chronic bronchitis with recurrent pneumonia must be denied.             

The veteran testified that he had problems with his lungs 
before his entry into military service.  The Board will, 
therefore, also address whether the veteran's chronic 
bronchitis with recurrent pneumonia existed prior to his 
service.  

As stated above, a veteran will be considered in sound 
condition upon entering service except for noted defects.  
See 38 C.F.R. § 3.304(b) (2001).  In the current case, the 
veteran marked in the patient history section of his March 
1968 enlistment examination report that he had previously 
suffered from chronic or frequent colds, shortness of breath, 
and pain/pressure in his chest.  However, no defects were 
noted by the examiner on his enlistment examination report 
and the veteran received a normal evaluation in March 1968.  
The veteran also stated at his hearing in November 2000 that 
he was unable to obtain records from his family physician, 
which he stated had treated him before service.  However, 
where the veteran acknowledges the unavailability of private 
medical records, the Board is not obligated under the duty to 
assist to seek them out.  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) 
("VA had no duty to seek to obtain that which did not 
exist").  

Based upon the evidence discussed above, the Board finds that 
the presumption of soundness at entry into service is not 
rebutted by the evidence of record, and that veteran's 
chronic bronchitis with recurrent pneumonia did not pre-exist 
his military service.  Even assuming under 38 C.F.R. § 3.306 
that the veteran's current respiratory disability was 
classified as a preexisting condition, there is no evidence 
of record that shows his condition increased in severity 
because of military service.  See 38 C.F.R. § 3.306(a) 
(2001).   

The Board acknowledges the veteran's complaints of chronic 
bronchitis and recurrent pneumonia.  The veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his symptoms before as well as during service and his 
current lung disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303, 3.304, and 3.306 with 
respect to the relationship between symptoms incurred before 
as well as during service and his current complaints of 
chronic bronchitis with recurrent pneumonia.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Both the veterans' statements as well as statements submitted 
from his fellow serviceman qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

In brief, the record is void of any evidence, which shows 
that the veteran's current lung disability is related to his 
period of active service.  His service medical records do not 
reflect that he suffered from chronic bronchitis with 
recurrent pneumonia while in service.  While the veteran 
testified that he had suffered respiratory problems since he 
was a child, the record contains no competent medical 
evidence to show that the veteran's disability pre-existed 
military service.  Consequently, the veteran's claim of 
service connection for chronic bronchitis with recurrent 
pneumonia must be denied.   


II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for chronic bronchitis 
with recurrent pneumonia.  The appellant has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 

The Board finds that further development for a nexus opinion 
examination is not necessary.  Under 38 U.S.C.A. § 5103A(d), 
the Board must request an examination or opinion if this 
three part test is met:  (1) there must be competent evidence 
of a current disability or persistent or recurrent symptoms 
of disability, and (2) there must also be evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (2002).  While there is evidence of a 
current disability in this case, the record is void of any 
medical evidence that would indicate the veteran's current 
respiratory disability may be associated with his military 
service.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the veteran a Statement of the Case dated 
in August 1999 that notified the veteran that it would assist 
in obtaining identified records to support his claim, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development required.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied.


ORDER

Service connection for chronic bronchitis with recurrent 
pneumonia is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

